Braley, J.
The plaintiff, whose due care is not questioned, having been a passenger when injured, the defendant was bound to take every reasonable precaution for her transportation in safety, and to protect her against the unlawful violence of other passengers, and of its servants. Jackson v. Old Colony Street Railway, 206 Mass. 477, 485, 486.
The place of the accident was a terminal station arranged for the arrival and departure of cars over separate tracks located in the upper and lower sections of the building. It was essential to a clear understanding of the difficulties which the plaintiff claimed to have encountered, to explain the arrangements for the transfer of passengers from the cars upon which they arrived to those they must take to continue and complete their journey, and to describe the necessary steps to effect the change. The testimony of the defendant’s division superintendents, introduced by the plaintiff, was admissible for this purpose, as well as to show the volume of travel, and the sufficiency of the mode of service adopted for the protection of passengers. Kuhlen v. Boston & Northern Street Railway, 193 Mass. 341, 348.
The plaintiff came in on a surface car, and then went to the proper platform to take a car on a different level, and while at the rear platform of the car she fell into the pit below. It is at this point that the conflict in the evidence appears. The jury were not confined to the defendant’s theory, that the accident happened through the mere misconduct of a passenger who heedlessly pushed her, and whose act could not have been reasonably anticipated and guarded against, but they had the right to accept the plaintiff’s evidence as the true version of the cause of her fall and injury. It is necessary to refer only to the substantial *457statements. The plaintiff as she left the first car, and while on her way to the second car, was gradually encompassed by other passengers moving toward it, until, upon reaching the station platform, at the place where she was ready to take the car, she was beset and carried forward by a hurrying crowd eager to get on board. When she reached the step to the car platform the weight of this mass of people had so increased, that she was crowded and whirled over into the pit by contact with passengers who could not themselves resist the pressure. It might have affected the weight of this evidence if the defendant’s servants, whose duty it was to prevent passengers from being pushed and crowded or injured, had aided her, but she testified that the conductor was absent, and no measures were taken to protect her from this increasing danger to which she was involuntarily exposed. It is clear from this testimony, that the defendant’s request that a verdict should be ordered for it could not be granted. The system of transportation was subject to its control, and in the discharge of its obligations as a carrier the jury could further find upon the evidence, that the congestion of passengers, resulting from their number and eagerness to board cars waiting for them, was not an extraordinary circumstance, but was rather a condition which should have been foreseen from the nature of the business, and provided for by the adoption of reasonable expedients. It follows, that the physical harm suffered by the plaintiff arose through the defendant’s negligence in permitting a combination of passengers to press violently upon her, and, while not an assault, the wrong finally inflicted was none the less a violation of its duty, for which compensation in damages can be recovered. Kuhlen v. Boston & Northern Street Railway, 193 Mass. 341. Magee v. New York, New Haven, & Hartford Railroad, 195 Mass. 111. Jackson v. Old Colony Street Railway, 206 Mass. 477. Glennen v. Boston Elevated Railway, 207 Mass. 497.
Exceptions overruled.